                          Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 1 of 7
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case   (form modified within District on Sept. 30, 20 I 9)
                        Sheet I


                                           UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                                )
               UNITED STATES OF AMERICA
                                                                                )
                                                                                         JUDGMENT IN A CRIMINAL CASE
                          v.                                                    )
                       JOSE VERRA VELEZ                                         )
                                                                                         Case Number: 01 :19-Cr-00570 (SHS)
                                                                                )
                                                                                )        USM Number: 76321-054
                                                                                )
                                                                                )         Jocelyn E. Strauber
                                                                                )        Defendant's Attorney
THE DEFENDANT:
llf pleaded guilty to count(s)         Count One
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                               Offense Ended
21   u.s.c. § 853                   Conspiracy to Distribute and Possess with the                                  7/11/2019
                                    Intent to Distribute Heroin



       The defendant is sentenced as provided in pages 2 through                __7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of I 984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      Any open counts
                 ---"----'-----------                      □ is         Ill are dismissed on the motion ofthe United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                Signatwe o



                                                                                                     Sidney H. Stein, U.S. District Judge
                         Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 2 of 7
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2- Imprisonment

                                                                                                  Judgment - Page -=2- of   7
 DEFENDANT: JOSE VERRA VELEZ
 CASE NUMBER: 01:19-Cr-00570 (SHS)

                                                          IMPRISONMENT
          The defendant is herebycommitted to the custodyof the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
                             60 months




      � The court makes the following recommendations to the Bureau of Prisons:

           That defendant be incarcerated in the tri-state area in order to facilitate visits with his family.




      Ill The defendant is remanded to the custodyof the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.     D p.m.       on
           D as notified bythe United States Marshal.
      D The defendant shall surrender for service of sentence at the institution designated bythe Bureau of Prisons:
           D before 2 p.m. on
           0 as notified bythe United States Marshal.
           D as notified bythe Probation or Pretrial Services Office.

                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at   --------------- ,                             with a certified copyof this judgment.


                                                                                                UNITED STATES MARSHAL


                                                                        By-----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 3 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page    3           7
                                                                                                                              of -----
DEFENDANT: JOSE VERRA VELEZ
CASE NUMBER: 01 :19-Cr-00570 (SHS)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                        Four years. The defendant is not required to serve his term of supervised
 release in the United States.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              0 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk offuture substance abuse. (check ifapplicable)
4.     0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     � You must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
6.     O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted ofa qualifying offense. (check ifapplicable)
7.     0 You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 4 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                               Judgment-Page        4         r
                                                                                                               ___:___ o ______         7
DEFENDANT: JOSE VERRA VELEZ
CASE NUMBER: 01 :19-Cr-00570 (SHS)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you Jive with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9. If you are arrested or questioned by a Jaw enforcement officer, you must notify the probation officer within 72 hours.
 I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    D ate ____________
                        Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                          Judgment--Page   _:,,,.5_   of   -�7__
DEFENDANT: JOSE VERRA VELEZ
CASE NUMB ER: 01 :19-Cr-00570 (SHS)

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. You must obey the immigration laws and comply with the directives of immigration authorities.

 2. You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

 3. You shall take courses in order to receive your G.E.D., if you have not already done so.

 4. You shall be supervised by the district of residence.
                         Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 6 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page __,6,e____ of     7
 DEFENDANT: JOSE VERRA VELEZ
 CASE NUMBER: 01 :19-Cr-00570 (SHS)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.

                    Assessment               Restitution               Fine                   AVAA Assessment*           JVTA Assessment"""
 TOTALS           $ 100.00                  $ 0.00                   $ 0.00                 $ 0.00                     $ 0.00


 D The detennination ofrestitution is deferred until           -----. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority orper or perc�ntage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                   Total Loss**"'             Restitution Ordered       Priority or Percentage




 TOTALS                               $   ---------
                                                 0.00                             $   ----------
                                                                                              0.00


 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(t). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D    The court detennined that the defendant does not have the ability to pay interest and it is ordered that:
        D the interest requirement is waived for the             D fine    D restitution.
        D the interest requirement for the           D    fine     D restitution is modified as follows:

  • Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  •• Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  ••• Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113A ofTitle 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
                         Case 1:19-cr-00570-SHS Document 109 Filed 09/13/21 Page 7 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments

                                                                                                       Judgment - Page _  _,_7_   of      7
 DEFENDANT: JOSE VERRA VELEZ
 CASE NUMBER : 01 :19-Cr-00570 (SHS)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     �    Lump sum payment of$ _1-"-'0"""0'"".0=0e_____ due immediately,balance due

            O     not later than                                , or
            O     in accordance with O C, O D,              O    E,or      O F below; or
 B     O    Payment to begin immediately (may be combined with          DC,         0 D,or      O F below); or

 C     O    Payment in equal        ___ __ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal        _____ (e.g., weekly, monthly, quarterly) installments of $ ___ _ over a period of
                            (e.g.• months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or
 E     O    Payment during the term of supervised release will commence within ____ _ (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that ti.me; or
 F     O    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 0     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
       (including defendant number)                      Total Amount                      Amount                        if appropriate




  0    The defendant shall pay the cost of prosecution.

  0    The defendant shall pay the following court cost(s):

  0    The defendant shall forfeit the defendant's interest in the following property to the United States:



  Payments shall be aJ?plied in the following order: (1) assessment, (2) restitution princ\pal, (3) restitution interest, (4) AVAA assessment,
  (5J fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
